         Case 1:19-cr-00054-PGG Document 63 Filed 11/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                                                                  ORDER
                      – v.–

 STEVEN PAULINO,                                               19 Cr. 54 (PGG)

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the Defendant’s sentencing, scheduled for December

2, 2020 at 3:00 p.m., will now take place on December 2, 2020 at 12:00 p.m. in Courtroom 705

of the Thurgood Marshall Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       November 19, 2020
